                                         Case 2:20-cv-05947-JWH-AS Document 46 Filed 03/02/21 Page 1 of 2 Page ID #:435




                                           1   Andrew P. Holland/Bar No. 224737
                                                aholland@thoits.com
                                           2   Mark V. Boennighausen/Bar No. 142147
                                                mboennighausen@thoits.com
                                           3   Nathaniel H. Lipanovich/Bar No. 292283
                                                nlipanovich@thoits.com
                                           4   THOITS LAW
                                               A Professional Corporation
                                           5   400 Main Street, Suite 205
                                               Los Altos, California 94022
                                           6   Telephone: (650) 327-4200
                                               Facsimile: (650) 325-5572
                                           7
                                               Attorneys for Plaintiff
                                           8   Bella+Canvas, LLC
                                           9                     UNITED STATES DISTRICT COURT
                                          10      CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                          11
             A PROFESIONAL CORPORATION




                                          12   BELLA+CANVAS, LLC,                          Case No.: 2:20-cv-05947-JWH-AS
THOITS LAW




                                          13                     Plaintiff,                NOTICE OF SETTLEMENT
                                          14         v.                                    Complaint Filed: July 1, 2020

                                          15   TSC APPAREL, LLC, an Ohio
                                               limited liability company; and DOES
                                          16   1 through 20, inclusive,
                                          17                      Defendants.
                                          18
                                          19         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL:
                                          20         Plaintiff Bella+Canvas, LLC (“B+C”) notifies the Court that B+C has
                                          21   settled its suit with Defendant TSC Apparel, LLC (“TSC”).
                                          22         Subject to timely completion of the deadlines in the settlement
                                          23   agreement, B+C expects to dismiss its case with prejudice within one week.
                                          24   B+C thus respectfully requests that the Court vacate any upcoming deadlines,
                                          25   including TSC’s deadline to respond to the Second Amended Complaint.
                                          26
                                          27
                                          28
                                                                                       1
                                                                              NOTICE OF SETTLEMENT
                                         Case 2:20-cv-05947-JWH-AS Document 46 Filed 03/02/21 Page 2 of 2 Page ID #:436




                                           1   Dated: March 2, 2021
                                                                                                  THOITS LAW
                                           2
                                           3                                     By:         /s/ Nathaniel H. Lipanovich
                                                                                              Nathaniel H. Lipanovich
                                           4                                                   Attorneys for Plaintiff
                                                                                                 Bella+Canvas, LLC
                                           5
                                           6
                                           7
                                           8
                                           9
                                          10
                                          11
             A PROFESIONAL CORPORATION




                                          12
THOITS LAW




                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                                                                    2
                                                                           NOTICE OF SETTLEMENT
